DETAILED ACTION

In response to the Amendment filed July 14, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 2 – 4, 7, 8 and 11 are allowable over the Prior Art of Record because it fails to teach or suggest a self-retracting tape rule, the tape rule comprising an elongated tape rule blade configured for measurement, the elongated tape rule blade comprising a substrate, wherein the measurement indicia comprise portions of the substrate with local nanostructured changes relative to other portions of the substrate, wherein the local nanostructured changes are configured to trap or absorb light to create color contrasts with the other portions of the substrate, and wherein the local nanostructured changes comprise an annealed metallic structure or an oxidized metallic structure in combination with the remaining limitations of the claims.

Claims 12 and 14 - 24 are allowable over the Prior Art of Record because it fails to teach or suggest a method of forming a self-retracting tape rule, the method comprising the steps of providing a substrate for an elongated tape rule blade; forming measurement indicia on the substrate of the elongated tape rule blade such that the elongated tape rule blade is configured for measurement, wherein the measurement indicia comprise portions of the substrate with local nanostructured changes relative to other portions of the substrate, wherein the local nanostructured changes are configured to trap or absorb light to create color contrasts with the other portions of the substrate, and wherein the local nanostructured changes comprise an annealed metallic structure or an oxidized metallic structure in combination with the remaining limitations of the claims.

Claim 25 is allowable over the Prior Art of Record because it fails to teach or suggest a method of forming a self-retracting tape rule, the method comprising the steps of providing a substrate for an elongated tape rule blade; forming measurement indicia on the substrate of the elongated tape rule blade such that the elongated tape rule blade is configured for measurement, wherein the measurement indicia are formed on the substrate by impinging the substrate with pulsed radiation having an ultraviolet, visible, or infrared wavelength, a pulse width of less than 20 picoseconds, a power of less than 100 Watts, and a repetition rate up to 100 gigahertz in combination with the remaining limitations of the claims.

Claim 26 is allowable over the Prior Art of Record because it fails to teach or suggest a self-retracting tape rule, the tape rule comprising an elongated tape rule blade configured for measurement, the elongated tape rule blade comprising a substrate, wherein portions of the substrate comprise local -5-ORSINI et al. - 17/119,674Attorney Docket No.: 081427-0504003nanostructured changes relative to other portions of the substrate, wherein the local nanostructured changes comprise an annealed metallic structure or an oxidized metallic structure in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 21, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861